DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/27/2021 has been entered.

Claim Interpretation
An interview was conducted on 04/01/2021 with Monika Jaensson to discuss about claim 1. For examination purposes, Applicant proposed to amend claim 1 as below:

Claim 1: A mobile pipe fusion machine with a loading device for lifting pipe sections into the mobile pipe fusion machine for fusion, the mobile pipe fusion machine comprising:
	a self-propelled housing including an engine providing motive power for the housing, 
	a fusion apparatus with a heating element situate within the housing and comprising a heating element, 
	a boom having a plurality of rollers, and 
	a loading device, the loading device comprising: 
a pair of end effectors, each end effector having an end effector axis, and
a pair of effector arms pivotally connected to a frame 
wherein each end effector is coupled with a distal end of  one of the effector arms, with an actuator pivoting the effector arms between a first position and a second position, 
wherein as the effector arms pivot, the end effectors apply a lifting force under a pipe section and lift the pipe section onto the plurality of rollers of the boom the fusion apparatus




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites “a loading device, the loading device comprising:” in line 8. It is noted that claim 1 recites “a loading device” in the preamble of the claim. The scope of the claim is indefinite because it is not clear whether “a loading device” in line 8 refers to “a loading device” in the preamble or if they are separate and distinct from each other. For examination purposes, “a loading device, the loading device comprising:” is interpreted as --[[a loading device, ]]the loading device comprising:--
Claim 1 recites “a heating element” in line 2 and line 3. The scope of the claim is indefinite because it is not clear whether “a heating element” in line 3 refers to “a heating element” in line 2 or if they are separate and distinct from each other. For examination purposes, “a heating element” in line 3 is interpreted as --[[a]]the heating element--.
Claims 2-5 and 7-13 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakes (4,990,209) in view of Finlay (3,844,129).
Regarding claim 1¸ Rakes (‘209) discloses a mobile pipe fusion machine (title) for lifting pipe sections into the mobile pipe fusion machine for fusion (abstract), the mobile pipe fusion machine comprising: 
a self-propelled housing 12 (title, col.3 line10) including an engine 52 (col.4 line16) providing motive power for the housing 12,
a fusion apparatus 30 (col.3 line57) with a heating element (col.3 lines60-61, “a resistance heating element”) situate within the housing 12 (figs1-2) and comprising the heating element (col.3 lines60-61),
a boom 18 (col.3 lines11-12) having a plurality of rollers 22 (Col.3 lines18-19); 
wherein a pipe section 23 (col.3 line59; abstract) is loaded onto the plurality of rollers 22 of the boom 18 so that the pipe section 23 translates towards the housing 12 (col.3 lines18-20; abstract, “pipe sections are loaded onto the boom and fed to a fusion machine in the housing”) 
However, Rakes does not explicitly disclose a loading device for loading the pipe section.  
Finlay (‘129) teaches a use of a loading device (figs6-7) for lifting and laying an elongated pipe 15 (figs6-7; col.2 line27), wherein the loading device comprises: a pair of end effectors 65 (col.8 line27), each end effector 65 having an end effector axis (a rotational axis of the end effector 65 along an element 66; figA below), and a pair of effector arms 59 (col.8 lines17-18) pivotally (via elements 60,61; figs6-7) connected to a frame 58 (col.8 lines17-21), wherein each end effector 65 is coupled with a distal end (an end near the end effector 65) of one of the effector arms 59 (fig7), with an actuator 68 (col.8 line32; “a double-acting hydraulic arm”) pivoting the effector arms 59 (col.8 lines31-36) between a first position (fig6) and a second position (fig7), wherein as the effector arms 59 pivot (figs6-7), the end effectors 65 apply a lifting force under a pipe section 15 (figs6-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rakes to use a loading device, as taught by Finlay, to aid loading a pipe onto a boom. 

    PNG
    media_image1.png
    408
    665
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Rakes and Finlay teaches the mobile pipe fusion machine of claim 1. Finlay further teaches wherein each of the effector arms 59 is coupled with the frame 58 of the loading device by means of one of a pair of fulcrum surfaces 61 (col.8 lines17-21; figs6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rakes and Finlay to use a pair of fulcrum surfaces, as further taught by Finlay, to provide a place for effector arms to be hingedly coupled to a frame.
Regarding claim 3, the combination of Rakes and Finlay teaches the mobile pipe fusion machine of claim 1, wherein a central longitudinal axis (figA above; Finlay) of each of the effector arms 59 (Finlay) does not intersect with a lifting surface (outer peripheral surface of the end effectors 65 in contact with the pipe 15; Finlay) of the end effectors 65 (figs6-7, A; Finlay).
Regarding claim 4, the combination of Rakes and Finlay teaches the mobile pipe fusion machine of claim 1, wherein the effector arms 59 (Finlay) move in opposing directions (figs6-7; Finlay) when moving between the first position (fig6; Finlay) and the second position (fig7; Finlay).
Regarding claim 5, the combination of Rakes and Finlay teaches the mobile pipe fusion machine of claim 1, wherein the actuator 68 (Finlay) is a hydraulic cylinder (col.8 line32, “a double-acting hydraulic ram”; Finlay).
Regarding claim 7, the combination of Rakes and Finlay teaches the mobile pipe fusion machine of claim 4, wherein each of the end effectors 65 (Finlay) comprises a body (figA above; Finlay) tapered longitudinally along the end effector axis (the rotational axis along the element 66; Finlay).
Regarding claim 8
Regarding claim 9, the combination of Rakes and Finlay teaches the mobile pipe fusion machine of claim 8, wherein when the loading device lifts the pipe section 15 (fig7; Finlay), the end effectors 65 (Finlay) contact the pipe section 15 (Finlay) below the elongate axis of the pipe section 15 (fig7; Finlay).
Regarding claim 10, the combination of Rakes and Finlay teaches the mobile pipe fusion machine of claim 9, wherein when the loading device lifts the pipe section 15 (fig7; Finlay), each of the end effectors 65 (Finlay) cross the elongate axis of the pipe section 15 (fig7,A; Finlay).
Regarding claim 11, the combination of Rakes and Finlay teaches the mobile pipe fusion machine of claim 9, wherein when the loading device lifts the pipe section 15 (fig7; Finlay), a lifting surface (outer peripheral surface of the end effectors 65 in contact with the pipe 15; Finlay) of each of the end effectors 65 is inclined to a ground surface (figs7,A; Finlay).
Regarding claim 13, the combination of Rakes and Finlay teaches the mobile pipe fusion machine of claim 1. Finlay further teaches a pair of upright arms 61 (col.8 line19), each upright arms 61 coupled with one of the effector arms 59 (figs6-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rakes and Finlay to use a pair of upright arms, as further taught by Finlay, to provide a place for effector arms to be hingedly coupled to a frame.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rakes (4,990,209) and Finlay (3,844,129) in further view of Lynch (3,732,701).
Regarding claim 12, the combination of Rakes and Finlay teaches the loading device of claim 1. Finlay further teaches comprising a roller element 63 (col.8 line23-24) coupled to the frame 58, the roller element 63 having a roller element axis (an axis of the roller element 63 along an axle 64, col.8 lines23-24), wherein when the loading device lifts the pipe section 15, 
However, Finlay does not explicitly teach that there are a plurality of the roller element. It is noted that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Col., 193 USPQ 8. As seen in fig 6, Lynch (‘701) teaches a use of two of roller elements 7 (col.3 lines23-33) for a loading device (fig6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rakes and Finlay to use a plurality of roller elements, as taught by Lynch, for the purpose of centering a pipe section better.

Claims 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins (2,735,270) in view of Preston et al (US 2009/0008513 A1).
Regarding claim 14, as seen in figs 7, 11-12, Collins (‘270) discloses a loading device for lifting a pipe 12 (col.1 lines16-17, fig1) the loading device comprising: a pair of end effectors 45 (col.4 line15, figs11-12; “outer wheels”) and a pair of effector arms 55 (col.4 line37; figs11-12), wherein the effector arms 55 are pivotally (about an element 56, col.4 lines54-58) connected to a frame 21 (col.4 lines1-2), the loading device further comprising a manual tilting mechanism 65,68 (col.4 lines54-58) enabling at least one of the effector arms 55 manually moved between a retracted position (when the effector arm 55 is rotated farthest in outward direction) and a deployed position (when the effector arm 55 is rotated to innermost position), and wherein each end effector 45 is coupled with one of the effector arms 55 (fig11) such that an axis (along an axle 54, fig12, col.4 line36) is perpendicular to (when viewing on a cross section plane of the end effector 45. The axis of the end effector 45 is passing through the 

    PNG
    media_image2.png
    693
    680
    media_image2.png
    Greyscale

However, Collins does not explicitly disclose that the manual tilting mechanism 65,68 (col.4 lines54-58) is an actuator moving at least one of the effector arms. Preston et al (‘513) teaches a use of a hydraulic actuator 72,82 (para[0018]) providing a tilting mechanism (para[0018], “tilting assemblies 70,80 comprise hydraulic cylinders 72,82”) to move effector arms 56,66 (para[0019], figs1,3) pivotally (about P1,P2, para[0018], figs1,3). It is noted that it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04 III). It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 15¸ the combination of Collins and Preston et al teaches the loading device of claim 14. Collins further discloses wherein the effector arms 55 pivot vertically (when the effector arm 55 rotates about a pivot point 56, the effector arm 55 pivots in both lateral and vertical directions simultaneously) with respect to the frame 21.
Regarding claim 16¸ the combination of Collins and Preston et al teaches the loading device of claim 14. Collins further discloses wherein each end effector 45 is rotatable about the axis of the end effector 45 (the axis being along the axle 54 of the end effector 45; col.4 line36, col.6 lines31-32, “rotatably”).
Regarding claim 17¸ the combination of Collins and Preston et al teaches the loading device of claim 14. Collins further discloses wherein the central longitudinal axis (figB above) of each of the effector arms 55 does not intersect with a lifting surface (an exterior surface of the end effectors 45 where the pipe is being supported on) of the end effectors 45 (fig11,figB).
Regarding claim 19¸ the combination of Collins and Preston et al teaches the loading device of claim 14. Collins further discloses when the loading device lifts the pipe (when supporting the pipe above the ground), the end effectors 45 contact the pipe (fig1) below an elongate axis (an axis along a length of the pipe; fig1) of the pipe, and each of the end effectors 45 cross (in a cross sectional view perpendicular to the axis of the end effector 45) the elongate axis of the pipe.
Regarding claim 20, the combination of Collins and Preston et al teaches the loading device of claim 14. Collins further discloses further comprising a plurality of roller elements 46 (col.4 lines15-16, figs8,11,12; there is a total of four rollers 46 shown in fig8) coupled to the frame 21, each roller element 46 having a roller element axis (an axis along an axle 53; fig12, col.4 lines34-35), wherein when the loading device lifts the pipe, each of the roller element axes 



Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot because of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SEAHEE HONG/Examiner, Art Unit 3723